Citation Nr: 1647232	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to March 1979.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Waco, Texas, which decision, in pertinent part, denied reopening of service connection for bilateral pes planus.    

In a January 2015 decision, the Board reopened service connection for bilateral pes planus, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's January 2015 decision instructed the AOJ to schedule a VA orthopedic examination of the feet and to obtain an opinion as to whether it was as likely as not that the Veteran's current bilateral pes planus, or any other currently diagnosed bilateral foot disorder not of the skin, had its onset during service or was otherwise causally or etiologically related to service.  Per the Board's remand directives, an adequate VA orthopedic examination of the feet was provided to the Veteran in June 2015, the results of which have been associated with the record.  The Board finds that the Board remand orders were complied with, and the matter has been properly returned to the Board for appellate consideration.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to one for service connection for a bilateral foot disorder, to include pes planus.  In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

 
FINDINGS OF FACT

1.  The Veteran is currently diagnosed with pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and degenerative arthritis of both feet.

2.  The Veteran experienced and sought treatment for foot pain in service.

3.  Symptoms of bilateral degenerative arthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed bilateral foot disabilities of bilateral pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and degenerative arthritis are not related to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in December 2009, prior to adjudication in June 2010 that denied reopening of service connection for pes planus, and informed the Veteran of the evidence needed to support a service connection disability claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Subsequently, the Veteran only filed a Notice of Disagreement (NOD) in January 2011 as to the request to reopen service connection claim for pes planus.  The RO provided notice to the Veteran in January 2011, prior to the readjudication of the claim in a May 2011 Statement of the Case (SOC) and a June 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board concludes that VA has satisfied its duties to notify the Veteran. 

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, lay statements, and the transcript from the October 2014 Board hearing.

The Veteran was provided a VA orthopedic examination of the feet in June 2015 pursuant to the Board's January 2015 remand directives, the report of which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2015 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.   

The Veteran testified at an October 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the undersigned Veterans Law Judge specifically advised the Veteran and representative that this was a direct service connection case rather than one of aggravation (of preexisting disability), and advised that any medical opinion should address the question of direct service connection (also referred to as direct service incurrence).  The record was held open for an additional 60 days to allow the Veteran the opportunity to obtain an additional adequate medical opinion addressing the question of direct service connection for bilateral pes planus that is supported by a rationale.  To date, no additional medical opinion or supporting rationale has been received to supplement the January 2010 and January 2011 private medical opinions addressing Morton's neuroma and foot pain, respectively.

The Veteran testified regarding symptoms, limitations, and problems associated with the bilateral pes planus during service as well as the onset of the reported symptoms.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for a Bilateral Foot Disorder to Include Pes Planus 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with bilateral pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, and plantar fasciitis, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  As stated above, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran has advanced that a currently diagnosed bilateral foot disorder is the result of military service.  At the October 2014 Board hearing, the Veteran testified that the bilateral foot pain began during service and has been continuous since its onset, beyond service separation.  The Veteran sought medical treatment for the foot pain at least twice during service, but the only treatment that was administered addressed a skin condition and not the foot pain.  Additionally, the Veteran testified that the bilateral foot pain was primarily caused by daily military trainings and exercises while wearing combat boots.  Finally, the Veteran testified that post-service medical treatment for the bilateral foot pain commenced within a year or two after service separation.

The Board first finds that the evidence of record demonstrates that the Veteran is currently diagnosed with orthopedic disorders of both feet.  During the June 2015 VA examination, the VA examiner physically examined the Veteran and rendered diagnoses of bilateral pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and degenerative arthritis.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced foot pain in service, without evidence of accident, injury, event, or disease in service that may be related to the current diagnosed orthopedic foot disorders.  The service treatment records reflect that the Veteran sought treatment twice for tinea pedis (athlete's foot) in service, and during one of those visits in 1977 the Veteran complained of foot pain; however, service treatment records reflect that the foot pain was related to tinea pedis, which was treated with an antifungal cream.  The June 2015 VA examination report, discussed below, also supports the finding that the Veteran's complaint of foot pain in 1977 was related to tinea pedis that was treated and resolved during service. 

Regardless of the single complaint of foot pain in 1977, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the feet during service or continuous symptoms of degenerative arthritis in the feet since service separation.  Service treatment records did not reflect any history of a bilateral foot problem in service, or complaints, treatment, or diagnosis of degenerative arthritis either during service (aside from the single 1977 complaint) or by the Veteran when reporting medical history at service separation.  The February 1979 service separation examination indicated a normal clinical evaluation of the Veteran's feet. 

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the feet since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of bilateral degenerative arthritis in the feet.  The first evidence and diagnosis of degenerative arthritis in the feet is not shown until 2015 in the June 2015 VA examination, over three decades after service separation.  Additionally, as discussed below, the earliest post-service medical records relating to the Veteran's bilateral foot disorders were not until April 2005 when the Veteran sought treatment for bilateral pes planus, which records make no mention of any symptoms, diagnosis or treatment for degenerative arthritis.  The approximately 30 year period between service and the onset of bilateral degenerative arthritis that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include VA and private treatment records that reflect post-service treatment and diagnoses of several foot disorders including bilateral pes planus, Morton's neuroma, metatarsalgia, hammer toes, and hallux valgus starting in 2005.  These treatment records do not indicate an onset of degenerative arthritis until 2015.  Additionally, the June 2015 VA examination report includes the VA examiner's opinion that the Veteran's current foot disorders are not related to, or caused by, military service. 

The same evidence also shows that degenerative arthritis in both feet did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in both feet at the June 2015 VA examination, over 30 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a bilateral foot disorder in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

On the question of direct nexus between the current bilateral foot disorders and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed foot disorders are causally related to service.  While the Board finds the Veteran credible and competent to report foot pain during service, the evidence of record shows that the foot pain was more likely than not due to tinea pedis (athlete's foot) that resolved so as not to be related to the currently diagnosed foot disorders, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of bilateral foot pain occurred after active service, that the Veteran was not diagnosed or treated for one or more foot disorders until after service in 2005, and that the bilateral pes planus and foot pain is more likely than not caused by the Veteran's post-service occupation as a mail carrier since 1994.  

Evidence supportive of the Veteran's claim includes a private treatment record from Dr. L.C. in April 2005, which reveals the earliest notation of symptoms, diagnosis, and treatment for bilateral pes planus.  Notations from the April 2005 private treatment record reflect the Veteran's factually inaccurate assertions that difficulties with flat feet began in service and had gotten worse with time, although no attributable cause or in-service injury was specified.  Further, the April 2005 treatment record also noted the Veteran's post-service occupation as a postal carrier.  

Based on this April 2005 examination of the Veteran, Dr. L.C. provided a medical statement dated May 2005 purporting to opine that the Veteran's foot pain and history of flat feet had their onset of symptoms during military service.  As shown above, the Board has weighed the lay and medical evidence of record and found that the weight of the credible evidence does not show continuous post-service symptoms of foot problems, including foot pain.  This history of flat feet in service is inconsistent with, and outweighed by, other lay and medical evidence of record, so is not credible.  For this reason, Dr. L.C. relied on a factually inaccurate history of flat feet having begun during service and worsening over time, so is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  In this case, the Board is not discounting the history relied upon because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the history of symptoms in and since service is inaccurate because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).

In addition, Dr. L.C. did not address whether the Veteran's post-service occupation as a postal carrier had any impact on the diagnosed bilateral pes planus, did not provide a rationale or basis for the medical opinion that the onset of the Veteran's currently diagnosed pes planus occurred during service, and did not indicate whether the Veteran's service treatment records had been reviewed prior to formulating the opinion; thus, the Board finds that the medical opinion of Dr. L.C. is of no probative value in showing that the Veteran's current bilateral pes planus is caused by, or is the result of, military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Similarly based on an inaccurate history of onset of symptoms in and/or since service, the Board finds a January 2010 medical statement from a Dr. E.K. and a January 2011 medical statement from a Dr. M.B. are also of little probative value.  Dr. E.K.'s January 2010 medical statement references bilateral neuromas "dating back to the days of [the Veteran's] military service."  Dr. M.B.'s January 2011 statement reflects diagnoses of pes planus, hallux valgus, and hammertoe deformities, and a purported opinion that the Veteran's current foot pain "was exacerbated by [the Veteran's] time in the military."  Neither Dr. E.K. nor Dr. M.B. provided a rationale or basis for their opinions.  Additionally, neither Dr. E.K. nor Dr. M.B. addressed the Veteran's post-service occupation as a postal carrier and whether the attendant duties had any effect on the diagnosed foot disorders.  Further, it is unclear whether Dr. E.K. or Dr. M.B. reviewed the Veteran's claims file or medical history and, regardless of the source of history, relied on a factually inaccurate history of onset of symptoms in and since service.  The Board is not discounting the history relied upon because the source of the history includes from the Veteran, rather than medical record evidence; rather, this later history of symptoms in and since service is inaccurate because it is inconsistent with, and outweighed by, other, and more contemporaneous lay and medical evidence of record.  

Evidence against finding that a current bilateral foot disorder is causally related to service includes the February 1979 service separation examination, which reflects normal foot conditions upon service separation.  Additionally, service treatment records only reflect two instances where the Veteran was treated in service for any type of foot-related issues, namely tinea pedis (athlete's foot).  Of those two instances of in-service treatment for tinea pedis, service treatment records reflect that only one of those instances during a July 1977 visit did the Veteran complain of foot pain.  Finally, the record also shows that the July 1977 complaint of foot pain was related to tinea pedis and was ultimately treated with an antifungal ointment, with no residuals reported by the Veteran or found upon examination at service separation.

Further, the Veteran was provided with a VA orthopedic examination of the feet in June 2015, at which time the diagnosis was bilateral pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and degenerative arthritis.  At the June 2015 VA examination, the Veteran inaccurately reported developing foot problems during service in basic training along with intermittent foot pain that was exacerbated by exercise.  The Veteran also reported seeking medical treatment twice in service for foot pain and a skin rash, which the Veteran inaccurately reported was treated both times with an ointment that cleared the rash but did not affect the foot pain.  At the June 2015 VA examination, the Veteran reported seeking treatment for the foot pain several years after service separation and after beginning work as a postal carrier.  Additionally, the Veteran reported that a podiatrist rendered diagnoses of pes planus, Morton's neuroma, bunions, and plantar fasciitis in 2010, which is also many years after service separation.

At the conclusion of the June 2015 VA examination, the VA examiner opined that the Veteran's currently diagnosed foot disorders were less likely than not incurred in, or caused by service.  The VA examiner stated that neither the entrance nor service separation examinations noted any foot problems or diagnosis, and neither examination documented fallen arches.  Upon review of the medical records, the VA examiner noted that fallen arches were not diagnosed until 2009, which was decades after service separation.  The VA examiner also noted that the foot pain the Veteran reported in service was related to a fungal infection that was treated with antifungal ointment, so opined was not related to the currently diagnosed foot disorders and foot pain.  Further, the VA examiner noted the Veteran's post-service occupation as a mail carrier with the U.S. Postal Service since 1994, and the long history of walking lengthy distances on a near-daily basis resulting from this post-service occupation.  The VA examiner opined that the Veteran's current foot disorders were related to the post-service occupation as a postal carrier rather than caused by military service, specifically given that the entrance and service separation examination did not show evidence of fallen arches.  Finally, the VA examiner opined that there is no evidence to establish a nexus between the Veteran's current foot diagnoses and service because "fungal infections do not cause fallen arches/bunions/mortons [sic] neuroma." 

The Board finds that the June 2015 VA examination report is highly probative evidence that the Veteran's current bilateral foot disorders, to include pes planus, were not caused by, or the result of service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, including the Veteran's medical and post-service occupational history, reported and relied on a full and accurate history, and specifically addressed the July 1977 in-service complaint of foot pain for one month.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral foot disorders and has sufficient facts and data on which to base the conclusion.

The Board has considered the Veteran's contentions that the foot pain experienced in service was not from tinea pedis (athlete's foot), based on his recent assertion to the VA examiner and pursuant to the current compensation claim that the foot pain persisted after in-service treatment.  Although the Veteran has asserted that the currently diagnosed foot disorders and foot pain are causally related to service, he is a lay person and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the Veteran's own 

negatively reported history at service separation and the normal medical examination at service separation, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed foot disorders.  The etiology of the Veteran's foot disorders are a complex medical etiological question dealing with the origin and progression of the orthopedic system, and these multiple disorders are diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as foot pain.  Thus, while the Veteran is competent to relate foot pain that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current foot disorders and an injury during active service, or to differentiate between foot pain caused by a fungal infection as opposed to another foot disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral foot disorders, to include pes planus, and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disorder, to include pes planus, on a direct, 

presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disorder to include pes planus is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


